Please allow me to extend to
you, Sir, my delegation?s sincere congratulations on your
election to preside over the fifty-third session of the
General Assembly. I wish you all the best in carrying out
your duties. Let me also express my appreciation for his
excellent work to Mr. Hennadiy Udovenko, the President of
the General Assembly at its fifty-second session.
As of today 462 days remain until the end of this
century — a century which has recorded many phases in
the development of the world. There have been times of
confrontation and times of partnership, times of
protectiveness and times of openness.
Seven years ago the walls of separation between the
nations of East and West were torn down, creating
opportunities for closer cooperation and economic
integration. This also opened doors for nations to promote
general welfare, mutual understanding and respect and the
building of trust and confidence in one another.
As has been said about this moment in history, it is
not so much that the borders between States are now open
and can be freely crossed, but that they can be transcended.
Distances and borders now have limited significance; the
globe has become a universal village in its own right.
Today, the world economy appears to be sliding into
a deep crisis. The countries that are suffering the most are
the poorest. While I realize that globalization entails risks
and challenges for economies and societies, I am convinced
that there is no alternative. The only credible formula for a
viable global economy is the promotion of freer trade
through the abolition of trade barriers and the pursuit of
sustained economic and democratic reform. Once starting
on this path of reform, as difficult as it may be, there can
be no stepping aside for shortsighted political consideration.
Estonia?s success is living proof of this.
Along with many other States, Estonia began its
transition from a Communist regime to democracy and
from a State-controlled economy to a free market in 1991.
By 1997, Estonia had the highest economic growth rate in
Europe, and preliminary figures for 1998 indicate that
growth continues to be strong. Estonia?s inclusion among
the six countries to begin accession negotiations with the
European Union is a recognition of its achievements in
building a civil society and a well-functioning market
economy.
In my country, we are proud of the European Union
invitation. We regard the European integration process as
among the most challenging yet most rewarding
endeavours for our continent, today and in the distant
future. European integration is not simply an effort to
provide our citizens with the tools for success in a
globalizing world; it is also a catalyst for greater openness
throughout the continent. We are convinced that pursuing
membership is in itself a strong guarantee for stable
development, as it provides all applicants with a viable
road map to reform.
Estonia greatly appreciates the help provided by the
United Nations, other international organizations and a
number of bilateral donors during the difficult early years
of transition. Now that Estonia has entered into the post-
transitional stage of its development, we believe it is time
to start paying back. During the last eight years our
Government and people have accumulated a wealth of
experience and know-how on transition to a market
democracy. We want to share this knowledge with
countries at an early stage of their reforms, starting from
building up a well-functioning border guard and finishing
with successful monetary reform. Learning how to teach
and provide support is the final lesson before graduation,
and this should be the goal of every reform country.
At any one time, there are 15 or 16 armed conflicts
from around the world on the Security Council?s agenda.
Conflicts between and within States spread from Europe
to Africa, from the Middle East to Asia. These conflicts
are often driven by poor socio-economic conditions or
ethnic nationalism. Estonia, recognizing the primary role
of the United Nations in the maintenance of international
peace and security, supports efforts to maintain and
strengthen the Organization?s capacity to organize and
effectively conduct its peacekeeping operations. In
addition, we trust that the phasing out of gratis personnel,
as mandated by the General Assembly, if handled
properly, will not adversely affect the functioning of the
Department of Peacekeeping Operations.
As a contributor of personnel, Estonia is committed
to continuous participation in United Nations
peacekeeping operations. We are preparing to dispatch the
joint Estonian- Latvian-Lithuanian battalion known as
BALTBAT for its inaugural tour of duty in the near
future. I would like to extend our thanks to all nations
which have supported the establishment and formation of
BALTBAT.
Estonia also intends to continue its involvement in
Bosnia and Herzegovina within the United Nations
International Police Task Force (IPTF). As a conflict
31


prevention measure, it welcomes and supports the enhanced
cooperation of the United Nations with regional
organizations or arrangements. In particular, deeper
cooperation with the Organization for Security and
Cooperation in Europe (OSCE) and the Organization of
African Unity (OAU) has great potential.
This year has already provided the international
community with a number of landmark events. Among
notable achievements were the twentieth special session,
on the reduction and prevention of the illicit production,
sale and demand of narcotic substances, and the adoption
of the Statute of the International Criminal Court. Estonia
trusts that this fifty-third session of the General Assembly
will reinforce the momentum captured in June and July in
both New York and Rome, respectively.
On the other hand, the world community has
witnessed a number of vicious terrorist attacks. It is time
for everybody to understand a basic fact: terrorism is not
politics; it is not religion — it is murder. Estonia deplores
all terrorist activities wherever they occur, whatever the
form or manifestation. We sympathize with all nations
that have suffered these acts and call for even stronger
solidarity to fight against such attacks.
We also must acknowledge that even on the eve of
the fiftieth anniversary of the adoption of the Universal
Declaration of Human Rights, one of the major
accomplishments of our Organization, the world is still
home to gross violations of human rights on all six
continents. We therefore call for a sustained effort of the
General Assembly, in close cooperation with regional
organizations, to address this issue and to find the most
effective mechanisms for early warning to identify and
stop these violations.
Finally, a few words concerning the United Nations
reform. We support reform based on the proposals by the
Secretary-General. Estonia strongly believes that the aim
of this reform must be to come to grips with a changing
world as well as the principle of cost-effectiveness.